Exhibit 10.1

 

ORDER FOR SUPPLIES OR SERVICES

PAGE 1 OF 5

1. CONTRACT/PURCH. ORDER/

AGREEMENT NO.

M67854-07-D-5031

2. DELIVERY ORDER/ CALL NO.

0002

3. DATE OF ORDER/CALL

( YYYYMMMDD)

2007 Feb 14

4. REQ./ PURCH. REQUEST NO.

See Schedule

5. PRIORITY

6. ISSUED BY

MARCORSYSCOM

2200 LESTER STREET

QUANTICO VA

CODE M67854

7. ADMINISTERED BY (if other than 6)

DCMA ATLANTA

ATTN: KAREN BENNER, 2300 LAKE PARK DRIVE

SUITE 300

SMYNRA GA 30080

CODE S1103A

8. DELIVERY FOB

o DESTINATION

x OTHER

(See Schedule if other)

9. CONTRACTOR

FORCE PROTECTION INDUSTRIES, INC

NAME DAMON WALSH

AND 9801 HIGHWAY 78, #1

ADDRESS LADSON SC 29456

CODE 1EFH8

FACILITY

10. DELIVER TO FOB POINT BY (Date)

( YYYYMMMDD)

SEE SCHEDULE



11. MARK IF BUSINESS IS

x SMALL

o SMALL DISADVANTAGED

o WOMEN-OWNED

12. DISCOUNT TERMS
Net 30 days

13. MAIL INVOICES TO THE ADDRESS IN BLOCK

See Item 15

14. SHIP TO

RECEIVING OFFICER

PETE WARD, CODE 616PW

SPAWARSYSCEN CHARLESTON

2921 AVENUE B NORTH BLDG 1639

NORTH CHARLESTON SC 29405-1639

CODE N65236

15. PAYMENT WILL BE MADE BY

DFAS COLUMBUS SOUTH ENTITLEMENT OPS

P.O. BOX 182264

COLUMBUS OH 43218-2264

CODE HQ0338

MARK ALL

PACKAGES AND

PAPERS W ITH

IDENTIFICATION

NUMBERS IN

BLOCKS 1 AND 2.

16.

TYPE

OF

ORDER

DELIVERY/ CALL x

This delivery order/call is issued on another Government agency or in accordance
with and subject to terms and conditions of above numbered contract.

PURCHASE

Reference your quote dated
Furnish the following on terms specified herein. REF:

ACCEPTANCE. THE CONTRACTOR HEREBY ACCEPTS THE OFFER REPRESENTED BY THE NUMBERED
PURCHASE

ORDER AS IT MAY PREVIOUSLY HAVE BEEN OR IS NOW MODIFIED, SUBJECT TO ALL OF THE
TERMS

AND CONDITIONS SET FORTH, AND AGREES TO PERFORM THE SAME.

­

/s/ Otis Byrd

 

20070214

NAME OF CONTRACTOR

SIGNATURE

TYPED NAME AND TITLE

DATE SIGNED
(YYYYMMMDD)

x If this box is marked, supplier must sign Acceptance and return the following
number of copies: 1

17. ACCOUNTING AND APPROPRIATION DATA/ LOCAL USE

See Schedule

18. ITEM NO.

19. SCHEDULE OF SUPPLIES/ SERVICES

20. QUANTITY

ORDERED/

ACCEPTED*

21. UNIT

22. UNIT PRICE

23. AMOUNT

 

SEE SCHEDULE

 

 

 

 

 

24. UNITED STATES OF AMERICA

TEL:

EMAIL:

BY: CONTRACTING / ORDERING OFFICER

25. TOTAL

$67,406,940.00 EST

*If quantity accepted by the Government is same as
quantity orders, indicate by X. If different, enter actual
quantity accepted below quantity ordered and encircle.

26. DIFFERENCES

 

27a. QUANTITY IN COLUMN 20 HAS BEEN
o INSPECTED    o RECEIVED    o ACCEPTED, AND CONFORMS TO THE CONTRACT EXCEPT AS
NOTED

b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE
/s/ Lynn Frazier

c. DATE

(YYYYMMMDD)

20070214

d. PRINTED NAME AND TITLE OF AUTHORIZED

GOVERNMENT REPRESENTATIVE

e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE

28. SHIP NO.

o PARTIAL

o FINAL

29. DO VOUCHER NO.

30. INITIALS

 

32. PAID BY

33. AMOUNT VERIFIED

CORRECT FOR

f. TELEPHONE NUMBER

g. E-MAIL ADDRESS

31. PAYMENT

o COMPLETE

o PARTIAL

o FINAL

 

34. CHECK NUMBER

 

35. BILL OF LADING NO.

36. I certify this account is correct and proper for payment.

 

 

a. DATE

(YYYYMMMDD)

b. SIGNATURE AND TITLE OF CERTIFYING OFFICER

 

37. RECEIVED AT

38. RECEIVED BY

39. DATE RECEIVED
(YYYYMMMDD)

40.TOTAL

CONTAINERS

41. S/R ACCOUNT NO.

42. S/R VOUCHER NO.

DD Form 1155, DEC 2001

PREVIOUS EDITION IS OBSOLETE.

 

 

--------------------------------------------------------------------------------


M67854-07-D-5031

0002

Page 2 of 5

Section B - Supplies or Services and Prices

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0001

 

 

 

65

 

Each

 

$510,540.00

 

$33,185,100.00 EST

 

 

 

CATEGORY I MRAP
FFP
In Accordance with SOW and PS.
FOB: Origin
MILSTRIP: M9545007RC76333
PURCHASE REQUEST NUMBER: M9545007RC76333

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$33,185,100.00 (EST.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AA
CIN: M9545007RC763330001

 

 

 

 

 

$33,185,100.00

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0002

 

 

 

60

 

Each

 

$570,364.00

 

$34,221,840.00 EST

 

 

 

CATEGORY II MRAP
FFP
In Accordance with SOW and PS.
FOB: Origin
MILSTRIP: M9545007SU00115
PURCHASE REQUEST NUMBER: M9545007SU00115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$34,221,840.00 (EST.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AB
CIN: M9545007SU001150001

 

 

 

 

 

$34,221,840.00

 

 

 

2

--------------------------------------------------------------------------------


M67854-07-D-5031

0002

Page 3 of 5

 

Section E - Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

0001

 

Origin

 

Government

 

Origin

 

Government

 

0002

 

Origin

 

Government

 

Origin

 

Government

 

 

 

3

--------------------------------------------------------------------------------


M67854-07-D-5031

0002

Page 4 of 5

 

Section F - Deliveries or Performance

 

DELIVERY INFORMATION

 

CLIN

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

 

 

0001

 

14-APR-2007

 

5

 

RECEIVING OFFICER
PETE WARD, CODE 616PW
SPAWARSYSCEN CHARLESTON
2921 AVENUE B NORTH BLDG 1639
NORTH CHARLESTON SC 29405-1639
843-218-4876
FOB: Origin

 

N65236

 

 

 

 

 

 

 

 

 

 

 

0001

 

14-MAY-2007

 

30

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

N65236

 

 

 

 

 

 

 

 

 

 

 

0001

 

14-JUN-2007

 

30

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

N65236

 

 

 

 

 

 

 

 

 

 

 

0002

 

14-APR-2007

 

15

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

N65236

 

 

 

 

 

 

 

 

 

 

 

0002

 

14-MAY-2007

 

15

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

N65236

 

 

 

 

 

 

 

 

 

 

 

0002

 

14-JUN-2007

 

30

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

N65236

 

 

 

4

--------------------------------------------------------------------------------


M67854-07-D-5031

0002

Page 5 of 5

 

Section G - Contract Administration Data

 

ACCOUNTING AND APPROPRIATION DATA

 

AA: 17711096520 310 67854067443 2D 6520B7

 

COST CODE: 00007RC76333

 

AMOUNT: $33,185,100.00

 

CIN M9545007RC763330001: $33,185,100.00

 

 

 

AB: 1761810 K5XG 312 9B616 1 068688 2D CMQ740

 

COST CODE: 625836P7740W

 

AMOUNT: $34,221,840.00

 

CIN M9545007SU001150001: $34,221,840.00

 

 

 

5

--------------------------------------------------------------------------------